DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 19 May 2021, in response to the Office Action mailed 19 February 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statements, dated 17 and 24 May 2021, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 forms, initialed and dated by the examiner, are attached to the instant office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Dr. Iulia Graf on 18 June 2021.

The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method for data sharing between a data miner and data providers, each of the data providers comprising one or more processors to execute the computer-implemented method, the computer-implemented method comprising:
downloading, by a first data provider, a first set of public parameters from the data miner to generate training sample data, wherein the first set of public parameters comprises parameters maintained by the data miner that are obtained after the data providers jointly participate in an update and the first set of public parameters is associated with a first feature set of training sample data, wherein the training sample data comprises a plurality of features, and the first feature set is a first subset of the plurality of features allocated by the data miner to the first data provider to be downloaded in parallel with a second subset of the plurality of features allocated by the data miner to a second data provider to satisfy a convergence condition
replacing, by the first data provider, a set of private parameters of the first data provider with the first set of public parameters to generate a set of replaced values of the set of private parameters, wherein the set of private parameters comprises data provider parameters maintained solely by the first data provider and wherein the set of private parameters is associated with the first feature set of training sample data;
updating, by the first data provider, the set of private parameters to provide a set of update results comprising parameter change values to the set of private parameters and excluding all private parameters of the set of private parameters, the set of private parameters being updated based on a model parameter update algorithm associated with the first data provider, wherein parameter change values comprise differences between the replaced values of the set of private parameters and the set of update results; 
sorting, by the first data provider, the set of update results to generate a first sorted set of update results comprising a predetermined number of parameters of the set of update results with the parameter change values that are greater than a predetermined value provided by the data miner
generating, by the first data provider, a first truncated set of update results by truncating the first sorted set of update results based on a predetermined value range; and 
uploading, by the first data provider, the first truncated set of update results to the data miner to be processed with a second truncated set of update results uploaded by the second data provider to verify the convergence condition.

2.	(Previously Presented) The computer-implemented method of claim 1, wherein the set of update results are provided based on a plurality of parameter changes, each parameter change indicating a change in a private parameter of the set of private parameters before and after replacing a respective private parameter with a public parameter.

3.	(Previously Presented) The computer-implemented method of claim 2, further comprising adding noise to the set of update results. 

4.	(Previously Presented) The computer-implemented method of claim 2, wherein the set of update results comprise one or more parameter changes with greatest parameter changes associated with the set of private parameters.



6.	(Previously Presented) The computer-implemented method of claim 1, wherein a first number of private parameters in the set of private parameters is less than a second number of features in the training sample data.

7.	(Previously Presented) The computer-implemented method of claim 1, wherein the first data provider downloads a first set of public parameters using a first data parameter, and the first data provider downloads a second set of public parameters different from the first set of public parameters using a second data parameter.

8.	(Original) The computer-implemented method of claim 1, wherein the computer-implemented method is repeated for a plurality of iterations until it is determined, by the one or more processors of the data miner, that a predetermined training condition is satisfied.

9.	(Previously Presented) The computer-implemented method of claim 8, wherein the first data provider downloads the first set of public parameters in a first iteration of the plurality of iterations that differs from a second set of public parameters in a second iteration of the plurality of iterations.

10. (Cancelled). 

11.	(Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system comprising one or more processors to perform operations for data sharing between a data miner and data providers, the operations comprising:
downloading a first set of public parameters from the data miner to generate training sample data, wherein the first set of public parameters comprises parameters is associated with a first feature set of training sample data, wherein the training sample data comprises a plurality of features, and the first feature set is a first subset of the plurality of features allocated by the data miner to a first data provider to be downloaded in parallel with a second subset of the plurality of features allocated by the data miner to a second data provider to satisfy a convergence condition
replacing a set of private parameters of the first data provider with the first set of public parameters to generate a set of replaced values of the set of private parameters, wherein the set of private parameters comprises data provider parameters maintained solely by the first data provider and wherein the set of private parameters is associated with the first feature set of training sample data;
updating the set of private parameters to provide a set of update results comprising parameter change values to the set of private parameters and excluding all private parameters of the set of private parameters, the set of private parameters being updated based on a model parameter update algorithm associated with the first data provider, wherein parameter change values comprise differences between the replaced values of the set of private parameters and the set of update results; 
sorting the set of update results to generate a first sorted set of update results comprising a predetermined number of parameters of the set of update results with the parameter change values that are greater than a predetermined value provided by the data miner
generating a first truncated set of update results by truncating the first sorted set of update results based on a predetermined value range; and 
uploading the first truncated set of update results to the data miner to be processed with a second truncated set of update results uploaded by the second data provider to verify the convergence condition.



13.	(Previously Presented) The non-transitory, computer-readable medium of claim 12, further comprising adding noise to the set of update results. 

14.	(Previously Presented) The non-transitory, computer-readable medium of claim 12, wherein the set of update results include one or more parameter changes with greatest parameter changes associated with the set of private parameters.

15.	(Previously Presented) The non-transitory, computer-readable medium of claim 11, wherein the first data provider downloads a first set of public parameters using a first data parameter, and the first data provider downloads a second set of public parameters different from the first set of public parameters using a second data parameter.

16.	(Previously Presented) The non-transitory, computer-readable medium of claim 11, wherein the operations are repeated for a plurality of iterations until it is determined, by the data miner, that a predetermined training condition is satisfied.

17.	(Previously Presented) The non-transitory, computer-readable medium of claim 16, wherein the first data provider downloads the first set of public parameters in a first iteration of the plurality of iterations that differs from a second set of public parameters in a second iteration of the plurality of iterations.

18. 	(Currently Amended) The non-transitory, computer-readable medium of claim 11, wherein the set of update results is first set of update results, and the operations further comprise:
a second set of public parameters from the data miner;
replacing the set of private parameters in the second data provider with the second set of public parameters;
updating the set of private parameters to provide a second set of update results; and
uploading the second set of update results to the data miner.

19.	(Currently Amended) A computer-implemented system, comprising:
	one or more computers comprising one or more processors; and
	one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations for data sharing between a data miner and data providers, the operations comprising:
downloading a first set of public parameters from the data miner to generate training sample data, wherein the first set of public parameters comprises parameters maintained by the data miner that are obtained after the data providers jointly participate in an update and the first set of public parameters is associated with a first feature set of training sample data, wherein the training sample data comprises a plurality of features, and the first feature set is a first subset of the plurality of features allocated by the data miner to a first data provider to be downloaded in parallel with a second subset of the plurality of features allocated by the data miner to a second data provider to satisfy a convergence condition
replacing a set of private parameters of the first data provider with the first set of public parameters to generate a set of replaced values of the set of private parameters, wherein the set of private parameters comprises data provider parameters maintained solely by the first data provider and wherein the set of private parameters is associated with the first feature set of training sample data;
 comprising parameter change values to the set of private parameters and excluding all private parameters of the set of private parameters, the set of private parameters being updated based on a model parameter update algorithm associated with the first data provider, wherein parameter change values comprise differences between the replaced values of the set of private parameters and the set of update results; 
sorting the set of update results to generate a first sorted set of update results comprising a predetermined number of parameters of the set of update results with the parameter change values that are greater than a predetermined value provided by the data miner
generating a first truncated set of update results by truncating the first sorted set of update results based on a predetermined value range; and 
uploading the first truncated set of update results to the data miner to be processed with a second truncated set of update results uploaded by the second data provider to verify the convergence condition.

20.	(Previously Presented) The computer-implemented system of claim 19, wherein the set of update results are provided based on a plurality of parameter changes, each parameter change indicating a change in a private parameter of the set of private parameters before and after replacing a respective private parameter with a public parameter.
 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited art teaches various elements of the claimed invention, including distributed training of machine learning models, various privacy measures with the shared data, and different .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claim 10 is cancelled; claims 1-9 and 11-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE GIROUX/Primary Examiner, Art Unit 2125